DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,9,10,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts(US 5,513,029) in view of Chimfwembe et al.(US 2019/0260493).
Considering Claim 1 Roberts discloses a method for controlling protection switching on an optical network, comprising: determining a low-frequency signal(See abstract, Col. 7 lines 20-25, fig. 2 i.e. a dither modulation arrangement(1530) for determining a low-frequency signal(dither signal)), and modulating the low- frequency signal for service protection to a transmission channel of a service signal to be protected(See abstract, Col. 7 lines 20-25,48-59, fig. 2 i.e.  the optical transmitter(1510) for modulating the low- frequency signal(dither signal) outputted from the dither modulating arrangement(1530) to a transmission channel (1526)); detecting the low-frequency signal over the transmission channel(See Col. 7 lines 58-65, fig. 2 i.e. a pin diode(1534) for detecting the low-frequency signal(dither signal) over the transmission channel(1526), and acquiring (See Col. 7 lines 58-65, fig. 2 i.e. a pin diode(1534) for detecting the low-frequency signal(dither signal) over the transmission channel(1526), and acquiring transmission quality information of the low-frequency signal).  
Roberts does not explicitly disclose determining a low-frequency signal for service protection; determining whether to perform protection switching according to the transmission quality information of the low-frequency signal.
Chimfwembe teaches determining a low-frequency signal for service protection(See Paragraph 7,9, fig. 2 i.e. determining a low-frequency signal which s dither tone for service protection); determining whether to perform protection switching according to the transmission quality information of the low-frequency signal(See Paragraph 7,38, fig. 2 i.e. determining whether to perform protection switching according to the transmission quality information of the low-frequency signal which is a predetermined frequency of the in-band dither tone).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Roberts, and determine  a low-frequency signal for service protection; determine whether to perform protection switching according to the transmission quality information of the low-frequency signal, as taught by Chimfwembe, thus providing an efficient transmission system by restoring service with the least amount of service downtime possible using a protection switching, as discussed by Chimfwembe (Paragraph 6,7).
  Considering Claim 3 Roberts and Chimfwembe discloses the method for controlling protection switching on an optical network according to claim 1, wherein the (See Chimfwembe: Paragraph 7,38, fig. 2 i.e. acquiring a frequency spectrum of the low-frequency signal which is acquiring a predetermined frequency of the in-band dither tone).  
.  	Claim 9 is rejected for the same reason as in claim 1. 
Claim 10 is rejected for the same reason as in claim 3. 
Claim 15 is rejected for the same reason as in claim 1. 
Claim 16 is rejected for the same reason as in claim 3. 

Allowable Subject Matter
Claims 2,4-8,11-14,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637